        Case 1:12-cr-00556-LTS Document 390
                                        389 Filed 09/14/20
                                                  09/10/20 Page 1 of 2
                                         U.S. Department of Justice

                                              United States Attorney
                                              Southern District of New York

                                              United States District Courthouse
                                              300 Quarropas Street
                                              White Plains, New York 10601



                                              September 10, 2020

BY CM/ECF

The Honorable Laura Taylor Swain
United States District Judge
Southern District of New York                                 MEMO ENDORSED
500 Pearl Street
New York, New York 10007

      Re:    United States v. Anibal Ramos,
             12 Cr. 556 (LTS)

Dear Judge Swain:

      The Government writes, with consent of defense counsel, respectfully to re-
quest an extension of its time to respond to defendant Anibal Ramos’s motion for a
reduction in sentence, pursuant to 18 U.S.C. § 3582(c)(1)(A), to the end of next
week.

       On August 21, 2020, the Court docketed Ramos’s pro se motion for a reduc-
tion in sentence pursuant to 18 U.S.C. § 3582(c)(1)(A). 1 (Docket Entry 384). It di-
rected the Government to file its response by September 8, 2020, and Ramos to file
any reply by September 15, 2020. (Docket Entry 385). Shortly thereafter, David B.
Anders, Esq.—who represented Ramos at his sentencing pursuant to the Criminal
Justice Act—asked this Court to appoint him to represent Ramos in relation to Ra-
mos’s motion, and to be granted leave to either supplement the record or file a reply.
(Docket Entry 387). The Court granted Mr. Anders’s request, appointing him and
permitting him “to submit a reply on Mr. Ramos’s behalf by October 2, 2020.”
(Docket Entry 388). 2

      This is where an error occurred. I saw the endorsement and did not appreci-
ate that the Court directed Mr. Anders to submit a reply to a Government brief, as
opposed to directing him to submit supplemental briefing in advance of the Gov-

1The motion was dated August 7, 2020, but was not received by the Court until Au-
gust 20, 2020. (Docket Entry 384).
2 The Court also directed the Government to provide Mr. Anders with Ramos’s med-
ical records. The Government did so within minutes of the Court’s order.
        Case 1:12-cr-00556-LTS Document 390
                                        389 Filed 09/14/20
                                                  09/10/20 Page 2 of 2

Hon. Laura Taylor Swain
September 10, 2020
Page 2 of 2

ernment’s brief. Accordingly, the Government did not submit a timely response to
Ramos’s motion.

        Accordingly, the Government respectfully asks that it be permitted to re-
spond to Ramos’s motion by the end of next week: September 18, 2020. This would
still allow Mr. Anders sufficient time to submit a reply by October 2, 2020, or earli-
er, as he indicated he may do. 3 Mr. Anders indicated that he would not object to a
Government sur-reply if the Government deems it appropriate.

      Mr. Anders has consented to this request.

      Please feel free to contact me with any questions or issues.

                                              Respectfully submitted,

                                              AUDREY STRAUSS
                                              Acting United States Attorney


                                       By:    ___________________________________
                                              Michael D. Maimin
                                              Assistant United States Attorney
                                              (914) 993-1952

cc:   David B. Anders, Esq. (by electronic mail and CM/ECF)
      Michael A. Nance, Esq. (by electronic mail)

The requested extension is granted. DE# 389 resolved.

SO ORDERED.

Dated: September 12, 2020

/s/Laura Taylor Swain
LAURA TAYLOR SWAIN
United States District Judge




3Indeed, to ensure an efficient process, I have already begun discussing various le-
gal and factual issues with Mr. Anders and his colleague.
